518 So. 2d 994 (1988)
Sylvia Dunaway SPILLMAN
v.
SOUTH CENTRAL BELL TELEPHONE COMPANY.
No. 87-C-2549.
Supreme Court of Louisiana.
January 15, 1988.
Sam J. Collett, Jr., Collett & Amacker, Bogalusa, for applicant-plaintiff.
Charles M. Hughes, Craig J. Robichaux, Talley, Anthony, Hughes & Knight, Bogalusa, for respondent-defendant.
PER CURIAM.
The court of appeal affirmed the judgment of the trial court granting defendant's motion for summary judgment because it held that a mental disorder caused by job-related stress, unaccompanied by a physical injury, is not compensable under the Worker's Compensation Act.
Without deciding whether this type of injury is compensable under the Act, we reverse.
If this type of injury is compensable under the Act, then the summary judgment was improper. If this type of injury is not compensable under the Act because it does not fit into the Act's definition of an injury, then the employer would not have tort immunity. Therefore, it may be possible for the plaintiff to state a cause of action in tort. Accordingly, the court of appeal's judgment affirming the granting of the summary judgment is reversed and the case is remanded to the district court for further proceedings.